Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Because of the Applicant’s amendment, the following in the Office action filed November 29, 2021, are hereby withdrawn: objections to the abstract and drawings, and rejections of claims 22 and 23 under §112(b).
Claim Objections
Claims 21-35 are objected to because of the following informalities.  Appropriate correction is required.
Amended Claim 21 Line 12 could read, “…a second threading, wherein the second threading is configured ….”
Amended Claim 31 Lines 6-8 could read, “…wherein the neck includes a first threading; a first double wall; a first inner coating ….”
Amended Claim 31 Line 16 could read, “…a second threading configured to mate ….”
Amended Claim 31 Line 31 could read, “…a third inner coating ….”
Terminal Disclaimer
The terminal disclaimer filed on February 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,723,513 (Gautreaux et al.) has been reviewed and is NOT accepted.

A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.
Please note the TD must be re-filed. No new fees are due.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 13, and 14 of U.S. Patent No. 10,723,513 (Gautreaux et al.) [Gautreaux]. 
Re Amended Claims 21 and 31, Claims 1 and 13 of Gautreaux claim

    PNG
    media_image1.png
    234
    317
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    233
    308
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    399
    322
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    170
    307
    media_image4.png
    Greyscale

Although the claims at issue are not identical, they are not patentably distinct from each other because the third and fourth magnets as claimed could also be first and second ferromagnets [Gautreaux, Col. 6 Lines 35-51].  One of ordinary skill would be 
Claims 33-35 are objected to as being dependent from rejected Claim 31.
Allowable Subject Matter
Claims 21-35 would be allowable if rewritten or amended to overcome the non-statutory double patenting rejection(s) set forth in this Office action, or by an eTerminal Disclaimer.
	Re Amended Claims 21 and 31, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose the first and second cups with double walls having ferromagnetic material in which the cups are releasable from the cap or the bottle.
Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.  In response to applicant's argument that the eTerminal Disclaimer is sufficient {Remarks, Double Patenting}, see Paragraph 3 of this Office action to see how the eTerminal Disclaimer needs to be refiled in the proper manner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ROBERT J HICKS/Primary Examiner, Art Unit 3736